DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



2.	Claim 10, 13-15, 17, 20 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claims 10, 13-15, 17, 20 recite “a second process recipe” and  claims 10, 17 recite“.but there is nowhere in the disclosure describes/written about these or how they work or which elements are these directly or indirectly..
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



3.	Claims 10-20 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10, 13-15, 17, 20 recite “a second process recipe” and  claims 10, 17 recite“..an instruction to terminate execution of the first process recipe..” is indefinite as in elected species of Fig. 7, it is not clear what second process recipe or what step to terminate execution it refers to. Appropriate correction is required.

Claims 11-15, 18-20 are also rejected being dependent on rejected claims 10 and 17.


Double Patenting 
4.	The nonstatutory double patenting rejection is based on a judicially createddoctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d)may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign aterminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
Claims 10 and 17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8-20 of US Patent Application Publication No. 2022/0028716 in view of US PGPUB 2011/0232569 and Feng et al (WO 2019/200015 A1))..  Although the conflicting claims are not identical, they are not patentably distinct from each other.

Regarding claims 10, 17: Claims 8-15 teaches about a substrate measurement subsystem configured to generate data associated with a substrate processed at the manufacturing system;
a processing chamber configured to process a substrate at the manufacturing system, wherein the processing chamber comprises one or more sensors;
a controller operatively coupled to the substrate measurement subsystem, the processing chamber, and the one or more transfer robots, wherein the controller is to:
identify a substrate to be processed at the manufacturing system according to a
first process recipe;
generate an instruction to cause the one or more transfer robots to transfer the substrate to the substrate measurement subsystem to obtain a first set of measurements for the substrate; 
receive, from the substrate measurement subsystem, the first set of measurements for the substrate; generate an instruction to cause the one or more transfer robots to transfer the substrate from the substrate measurement subsystem to the processing chamber; 
receive, from the one or more sensors of the processing chamber, a second set of measurements for the substrate; 
generate a first mapping between the first set of measurements and the second set of measurements for the substrate; and 
determine, based on the first set of measurements mapped to the second set of measurements for the substrate, whether to modify the first process recipe or a second process recipe to be performed for the substrate; and
modify the at least one of the first process recipe or the second process recipe by at least one of:
modifying an operation of the at least one of the first process recipe or the second process recipe, or
generating an instruction to terminate execution of the first process recipe for the substrate.


Claims of ‘8716 does not explicitly talk about a processing chamber configured to process a substrate at the manufacturing system, wherein the processing chamber comprises one or more sensors;
one or more transfer robots configured to transfer a substrate between the substrate measurement subsystem and the processing chamber;
modify the at least one of the first process recipe or the second process recipe by at least one of:
modifying an operation of the at least one of the first process recipe or the second process recipe, or
generating an instruction to terminate execution of the first process recipe for the substrate.


However Olgado teaches in [0064] and [0043] –[0044] about a processing chamber configured to process a substrate at the manufacturing system, wherein the processing chamber comprises one or more sensors;
one or more transfer robots configured to transfer a substrate between the substrate measurement subsystem and the processing chamber.

Feng teaches in Fig. 1-4 and associated text about modify the at least one of the first process recipe or the second process recipe by at least one of:
modifying an operation of the at least one of the first process recipe or the second process recipe, or
generating an instruction to terminate execution of the first process recipe for the substrate.

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to combine Olgado’s and Feng’s teachings in combination with ‘8716 as it is known to have transfer robots to transfer substrates to and from processing chamber and having sensors in processing chamber to detect condition of substrate inside the chamber (Olgado, [0064]) and to metrology tools to consume less time and accurately adjusting process parameters, tool component designs to generate desired target feature profile (Feng, background section).

Response to Arguments
5.	Applicant's arguments with respect to claims 10, 17 have been considered but are moot in view of the new ground(s) of rejection

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897